DETAILED ACTION
The following is a response to Applicant’s communications filed December 8, 2021 that included amendments, which have been entered. On January 14, 2022 Applicant’s representative, Chethan K. Srinivasa (Reg. No. 62,978), approved, by way of Examiner's amendment, amending claims 1 & 11. As a result of these amendments, claims 1-5, 7-15, & 17-20 are allowable.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative, Chethan K. Srinivasa (Reg. No. 62,978), on January 14, 2022.

The application has been Currently Amended as follows:

In the Claims:

1. (Currently Amended) A method of identifying issues in products, comprising:	obtaining, by a data processing system, data from a plurality of heterogeneous sources, the data providing feedback, in different languages, indicative of issues with one or more processor-executable software products raised by a plurality of different users;
	storing, by the data processing system, the feedback in a repository;
	identifying, by the data processing system, a plurality of keywords and a plurality of patterns to use for mining the feedback stored in the repository;
	mining, by the data processing system based on the plurality of keywords and the plurality of patterns, the feedback in the different languages stored in the repository using a neural network model trained with historical feedback to have weights configured to identify negative, positive, or neutral feedback in the respective different languages;
	enumerating, by the data processing system responsive to the mining, the feedback by counting a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages that are addressable by installing one or more software updates for the processor-executable software product;
	generating, by the data processing system, graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories that identify issues with the processor-executable software product arising in one or more of the different languages that are addressable by installing the one or more software updates for the processor-executable software product, and the interactive electronic dashboard configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user; 
	transmitting, by the data processing system via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device; and
	subsequent to transmitting the graphical output to the client device, providing at least one software update at least one software update of the identified issues with the processor-executable software product arising in one or more of the different languages that make of the different languages.

2. (Original) The method of claim 1, comprising:
	obtaining the data via at least one of a customer escalation database, electronic mail, an online social network platform, or an online application delivery marketplace.
	
3. (Original) The method of claim 1, wherein at least a portion of the data is generated from voice input provided by a plurality of customers, the method comprising:
	determining, from the data, the different languages of the voice input; and 
	establishing, responsive to determining the different languages of the voice input, the one or more categories of the plurality of categories that identify issues by the different languages.

4. (Original) The method of claim 1, wherein the one or more categories correspond to at least one of a type of issue or a severity of the type of issue.

5. (Original) The method of claim 1, wherein the plurality of patterns comprise at least one of Unicode, translation, truncation, double-byte character set, non-English, locale, or input method editor.

6. (Canceled)

7. (Previously Presented) The method of claim 1, comprising:
	generating the interactive electronic dashboard with an indication of one or more areas that are error prone, the one or more areas comprising at least one of keyboard, Unicode, or right-to-left.

8. (Previously Presented) The method of claim 1, comprising:
	enumerating, using semantic analysis, the feedback into a negative sentiment category, a neutral sentiment category, and a positive sentiment category; and
	generating the graphical output with the interactive electronic dashboard including the enumeration of the feedback into the negative sentiment category, the neutral sentiment category, and the positive sentiment category.

9. (Previously Presented) The method of claim 8, comprising:
	receiving, by the data processing system, a selection of the negative sentiment category; and
	generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more languages associated with the negative sentiment category. 

10. (Previously Presented) The method of claim 8, comprising:
	receiving, by the data processing system, a selection of the negative sentiment category; and
	generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more patterns associated with the negative sentiment category. 

11. (Currently Amended) A system for identifying issues in products, comprising:	a data processing system comprising memory and one or more processors to:
	obtain data from a plurality of heterogeneous sources, the data providing feedback, in different languages, indicative of issues with one or more processor-executable software products raised by a plurality of different users;
	store the feedback in a repository;
	identify a plurality of keywords and a plurality of patterns to use for mining the feedback stored in the repository;
	mine, based on the plurality of keywords and the plurality of patterns, the feedback in the different languages stored in the repository using a neural network model trained with historical feedback to have weights configured to identify negative, positive, or neutral feedback in the respective different languages;
	enumerate, responsive to the mining, the feedback by counting a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages that are addressable by installing one or more software updates for the processor-executable software product;
	generate graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories that identify issues with the processor-executable software product arising in one or more of the different languages that are addressable by installing the one or more software updates for the processor-executable software product, and the interactive electronic dashboard configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user; 
	transmit, via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device; and
	subsequent to transmission of the graphical output to the client device, provide at least one software update at least one software update of the identified issues with the processor-executable software product arising in one or more of the different languages that make of the different languages.

12. (Original) The system of claim 11, wherein the data processing system is further configured to:
	obtain the data via at least one of a customer escalation database, electronic mail, an online social network platform, or an online application delivery marketplace.
	
13. (Original) The system of claim 11, wherein at least a portion of the data is generated from voice input provided by a plurality of customers, and the data processing system is further configured to: 
	determine, from the data, the different languages of the voice input; and 
	establish, responsive to the determination of the different languages of the voice input, the one or more categories of the plurality of categories that identify issues by the different languages.

14. (Original) The system of claim 11, wherein the one or more categories correspond to at least one of a type of issue or a severity of the type of issue.

15. (Original) The system of claim 11, wherein the plurality of patterns comprise at least one of Unicode, translation, truncation, double-byte character set, non-English, locale, or input method editor.

16. (Canceled)

17. (Previously Presented) The system of claim 11, wherein the data processing system is further configured to:
	generate the interactive electronic dashboard with an indication of one or more areas that are error prone, the one or more areas comprising at least one of keyboard, Unicode, or right-to-left.

18. (Previously Presented) The system of claim 11, wherein the data processing system is further configured to:
	enumerate, using semantic analysis, the feedback into a negative sentiment category, a neutral sentiment category, and a positive sentiment category; and
	generate the graphical output with the interactive electronic dashboard including the enumeration of the feedback into the negative sentiment category, the neutral sentiment category, and the positive sentiment category.

19. (Previously Presented) The system of claim 18, wherein the data processing system is further configured to:
	receive a selection of the negative sentiment category; and
	generate updated graphical output comprising the interactive electronic dashboard with an indication of one or more languages associated with the negative sentiment category. 

20. (Previously Presented) The system of claim 18, wherein the data processing system is further configured to:
	receive a selection of the negative sentiment category; and
	generate updated graphical output comprising the interactive electronic dashboard with an indication of one or more patterns associated with the negative sentiment category.



REASONS FOR ALLOWANCE
Claims 1-5, 7-15, & 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Prior Art
With respect to claims 1 & 11, Examiner asserts that the cited prior art, taken individually or in any obvious combination, fails to teach or suggest at least the following combination of limitations:
enumerating, by the data processing system responsive to the mining, the feedback by counting a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages that are addressable by installing one or more software updates for the processor-executable software product;
	generating, by the data processing system, graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories that identify issues with the processor-executable software product arising in one or more of the different languages that are addressable by installing the one or more software updates for the processor-executable software product, and the interactive electronic dashboard configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user;
	transmitting, by the data processing system via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device; and
	subsequent to transmitting the graphical output to the client device, providing at least one software update to the processor-executable software product to cause installation of the at least one software update to address one or more of the identified issues with the processor-executable software product arising in one or more of the different languages that make the processor-executable software product prone to erring in one or more of the different languages,

as recited in claim 1, and similarly recited in claim 11.
The closest prior art include Ghatage, et al. (US 20170372231 A1), hereinafter Ghatage, Eggink, et al. (US 20140114648 A1), hereinafter Eggink, and Katariya, et al. (US 20150378714 A1) hereinafter Katariya. However, neither Ghatage nor Eggink nor Katariya teach or suggest the aforementioned combination of limitations of amended claim 1, and similarly claim 11.
Specifically, none of these references teach or disclose enumerating feedback by counting issues raised by users in categories that identify issues in a software product by different languages that are addressable by installing software updates, generating an interactive dashboard that both comprises the enumeration of the feedback in the categories that identify issues with the software product arising in the different languages that are addressable by installing the updates and is configured to toggle the enumeration between negative, positive, or neutral, and provides a software update to cause installation of the software update to address the identified issues with the software product arising in the different languages that make the software product prone to erring in one or more of the different languages. 
While Ghatage discusses identifying issues raised by users in categories that identify issues in a software product in different languages, Ghatage is silent regarding counting issues raised by users in categories that identify issues in a software product by different languages that are addressable by installing software updates. Ghatage also does not provide any disclosure regarding generating a dashboard that comprises an enumeration of the feedback in the categories that identify issues with the software product arising in the different languages that are addressable by installing the updates and is configured to toggle the enumeration between negative, positive, or neutral, as claimed. Furthermore, Ghatage does not disclose providing a software update to cause installation of the software update to address the identified issues with the software product arising in the different languages that make the software product prone to erring in one or more of the different languages, as claimed.
While Eggink discusses counting issues that identify issues in a software product by different languages, Eggink provides no teaching regarding counting issues that are addressable by installing software updates, as claimed. In addition, while Eggink teaches a dashboard configured to toggle between negative, positive, and neutral and enumerates the feedback in the categories that identify issues with the software product arising in the different languages, Eggink does not teach that the issues identified by the dashboard necessarily are addressable by installing the updates. Furthermore, Eggink fails to teach providing a software update to cause installation of the software update to address the identified issues with the software product arising in the different languages that make the software product prone to erring in one or more the different languages, as claimed.
Furthermore, with respect to Katariya, while Katariya discusses installing software updates to address issues with a software product, Katariya provides no teaching regarding enumerating feedback by counting issues raised by users in categories that identify issues in a software product by different languages. While Katariya discusses identifying issues with a software product, Katariya is silent regarding generating an interactive dashboard that comprises the enumeration of the feedback in the categories that identify issues with the software product arising in the different languages and is configured to toggle the enumeration between negative, positive, or neutral. Moreover, while Katariya does discuss providing a software update to cause installation of the software update to address the identified issues with the software product, Katariya fails to teach that the software update is to address issues in the different languages that make the software product prone to erring in one or more the different languages, as claimed.
In addition, Examiner cites the new reference Khalid, et al., Examining the Relationship between FindBugs Warnings and App Ratings, 33 IEEE Software 4 (2016), hereinafter Khalid, teaching examining reviews of software applications that explicitly mention issues related to the three warnings, including counting bad-practice warnings in app reviews indicating violation of essential coding practices, internationalization warnings in app reviews in which users complained about the encoding or being forced to use a specific language, or performance warnings in app reviews indicating slow code. However, Khalid does not teach or suggest the specific elements of the aforementioned limitations of amended claims 1 & 11.
Moreover, since the specific ordered combination of claim elements recited in claims 1 & 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Ghatage, Eggink, Katariya, and Khalid, and/or any other additional reference(s) would be improper to teach or disclose the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623